Plaintiff was an invitee, attending a dinner and card party, in a building owned by the defendant. Facilities for this function, including chairs, were furnished by the defendant. During the course of the entertainment the chair upon which plaintiff was sitting collapsed and she fell to the floor, sustaining rather severe injuries. Subsequently the chair was found to be defective. She has been denied a recovery. Judgment reversed, on the law and facts, in the interests of justice, and a new trial directed, with costs to abide the event. All concur.